 1
     Roger S. Bonakdar, #253920
 2   2344 TULARE ST., SUITE 301
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 495-1545
     FAX (559) 495-1527
 4
     Attorney for DEFENDANT, LITZY OSTOS-IRIGOYAN
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10                                                ******
     UNITED STATES OF AMERICA,                        CASE NO. 1:19-CR-00041-DAD-BAM
11
                                     Plaintiff,       STIPULATION AND ORDER REGARDING
12                                                    MODIFICATION OF LOCATION
                             v.                       MONITORING CONDITION AS TO
13                                                    CURFEW FOR DEFENDANT LITZY
     BELMARES-ANCHONCO, ET AL,                        OSTOS-IRIGOYAN
14
                                    Defendant.
15

16
            TO THIS COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
            The Government (United States of America) by and through Thomas Newman,
18
     Assistant United States Attorney and Defendant Litzy Ostos-Irigoyan (“Defendant”), by and
19
     through his counsel, Roger S. Bonakdar of the Bonakdar Law Firm, hereby stipulate and agree
20
     as follows:
21
            WHEREAS upon release from custody, Defendant has been on an in-home
22
     incarceration with location-based monitoring program, in New Mexico.
23
            WHEREAS Defendant has had no instances of violations of her terms of release/in
24
     home incarceration.
25
            WHEREAS it has been agreed between the Government, Pre-Trial Services and
26
     Defendant that Defendant’s terms of release be modified as follows:
27

28
                                            1
             STIPULATION RE MODIFICATION OF LOCATION MONITOR CURFEW; ORDER
                     “HOME DETENTION: You shall remain inside your residence at all times
 1
             except for: employment; education; religious services; medical, substance abuse, or
 2
             mental health treatment; attorney visits; court appearances; court-ordered obligations;
 3
             or other activities pre-approved by the pretrial services officer.”
 4
             IT IS FURTHER STIPULATED that all prior conditions of pretrial release not modified
 5
     by this stipulation remain in full force and effect.
 6
             IT IS SO STIPULATED:
 7
     Dated: January 22, 2020                                 BENJAMIN B. WAGNER
 8                                                           United States Attorney
 9                                                     By: /s/ Thomas Newman
                                                           THOMAS NEWMAN
10                                                         Assistant United States Attorney
11                                                           BONAKDAR LAW FIRM

12   Dated: January 22, 2020                            By: /s/ Roger S. Bonakdar
                                                            ROGER S. BONAKDAR
13                                                          Attorney for Defendant
                                                            LITZY OSTOS-IRIGOYAN
14

15                                                  ORDER
16
     IT IS SO ORDERED.
17

18       Dated:     January 27, 2020                            /s/ Barbara    A. McAuliffe        _
                                                            UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                            2
             STIPULATION RE MODIFICATION OF LOCATION MONITOR CURFEW; ORDER
